The difference between pleas 1 and 2 is that plea 1 is in substance that the negligence of defendant (Kenemer) was adjudicated in the Georgia case in which Kenemer was plaintiff, whereas plea 2 is in substance that the negligence of the truck lines, plaintiff in the instant suit, was adjudicated in that same Georgia case, and that it was there determined that it was negligent. That determination cannot be controverted, whether the two suits are based on the same cause of action or not, because such negligence was in fact an issue, and the only issue expressly made by the pleadings in that case. The instant suit is for simple negligence, and therefore plaintiff's contributory negligence is a complete bar to recovery, and was set up in plea 2. That defense under that plea is proven by proving the allegations of plea 1. So that plaintiff cannot be injured by the error if any in overruling the demurrer to plea 1.
As to whether the instant suit is based on the same claim or demand as was the Georgia case so as to make the judgment in the latter case res judicata of Kenemer's negligence, though his negligence was not pleaded, leads us into a peculiar status of the law as contained in our cases. To illustrate that statement, we refer to cases on the subject, had the suits been based on wantonness instead of simple negligence. Our Court has repeatedly held that in such a suit the wanton contributory conduct of plaintiff does not prevent a recovery. Davis v. Smitherman, 209 Ala. 244, 96 So. 208; Central of Georgia R. Co. v. Partridge, 136 Ala. 587, 34 So. 927; Louisville  Nashville R. Co. v. Orr, 121 Ala. 489, 26 So. 35, overruling a contrary expression in Georgia Pacific R. Co. v. Lee, 92 Ala. 262, 272,9 So. 230; see annotation in 41 A.L.R. 1382. Our view is likewise expressed in Alabama Power Co. v. Kendrick, 219 Ala. 692
(12), 696, 123 So. 215. Since the Lee case, supra, was overruled there seems to be no opinion in this Court sustaining that case, though other courts do not adopt it. 45 Corpus Juris 982.
I am assuming that the Alabama doctrine will not be repudiated by this Court, since it is now stare decisis, though we may not agree that it is sound. The doctrine is that when each party to a collision is suing the other on a wanton count, neither suit should be defeated by plaintiff's wantonness. It was likewise held in actions for an assault and battery, that both parties may recover each against the other. Brown v. Patterson, 214 Ala. 351, 108 So. 16, 47 A.L.R. 1093. This shows that each suit is based on a separate claim or cause of action. The reason underlying the holding that if both are wanton contributing to the damage, they are in pari delicto, and the court will leave them as they have thus placed themselves. But that theory was not sustained in our later cases of wantonness or assault *Page 551 
and battery. There was no contention that the claim or demand in each case is the same.
In Alabama Power Co. v. Kendrick, supra [219 Ala. 692,123 So. 219], the view was expressed in the concurring opinion of Justices Bouldin and Thomas that if both claim wantonness by the other in a suit where defendant filed a plea of recoupment claiming plaintiff's wantonness, the jury could render such verdict as the circumstances justify, but that "in negligence cases no right of action can arise in favor of both," because "the contributory negligence of the plaintiff defeats his right of action, but does not give defendant a right of action for injury received by him, due to the negligence of both parties." This is so in negligence cases and not in wanton cases because in one plaintiff's fault of the same sort as claimed by him defeats a recovery, but not in the other. It is not predicated on the theory that the claim of each against the other is the same demand.
In negligence as in other cases defendant may try the suit on pleas which he selects. If he does not plead plaintiff's contributory negligence, it is not in the issue as made, and therefore the trial does not decide the matter of plaintiff's negligence in a suit on some other claim between the same parties.
I think we should keep the foregoing distinctions in mind when questions arise. While they are not here controlling, the proper analysis should be made consistently with our cases or overrule them.
I therefore am of the opinion that plea 1 is subject to the demurrer, but plea 2 is not, and that there was no injury to appellant in holding that plea 1 is not subject to demurrer. I concur in the opinion in other respects and in the result.